Citation Nr: 0000606	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-03 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
acne vulgaris.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In a rating decision of January 1995, 
service connection was granted for left knee retropatellar 
pain syndrome and evaluated as noncompensable from December 
5, 1992.  Service connection was also granted for acne 
vulgaris and evaluated as noncompensable from December 5, 
1992.  

In May 1997, the Board remanded the case for additional 
development.  In a rating decision of August 1999, the left 
knee disability was evaluated as 10 percent disabling from 
December 5, 1992, and the disability involving acne vulgaris 
was evaluated as 10 percent disabling from December 5, 1992.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The service-connected left knee disability is manifested 
by limitation of flexion to not less than 45 degrees.

3.  The service-connected acne vulgaris is manifested by old 
scars on both cheeks, warm skin, and slight erythema; no more 
than slight disfigurement is shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for acne vulgaris have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805, 7806, 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's left knee and acne vulgaris disabilities.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to these 
service-connected disabilities, except as reported below.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Evaluation of Left Knee Disability

The veteran contends that his left knee disability is more 
than 10 percent disabling.  He contends that the left knee 
swells, locks and becomes numb at any given time.  He also 
claims that he has been told that his knee is weak and there 
is restriction of mobility and locking.

The service medical records show that in March 1983, the 
veteran complained of a left knee injury and the assessment 
was a pulled hamstring.  The veteran was also seen in 
November 1983 for stiffening of the left knee.  The 
assessment was possible torn lateral meniscus.  In July 1984, 
the veteran complained of left knee stiffness and the 
assessment was synovitis.  During his second period of 
service, in August 1985, he also complained of left knee 
pain.  The assessment was chondromalacia patella.  The 
veteran subsequently complained of left knee pain and the 
impression in May 1989 was retropatellar pain syndrome.

A VA general examination report dated in March 1993 shows 
that the veteran gave a history of left knee instability 
since 1985.  His current complaints included left knee 
instability and left knee pain two to three times a week 
precipitated by prolonged standing.  He also reported an 
inability to run distances without resting and buckling.  
Examination of the left knee showed mild tenderness medially, 
normal and stable ligaments, and range of motion of 140 
degrees flexion.  X-ray of the left knee was normal.  The 
diagnosis was left knee instability with buckling.

At a personal hearing in October 1994, the veteran testified 
that in the winter months, his left knee stiffened up and was 
painful.

At a VA examination in March 1995 for an unrelated disorder, 
it was noted that the veteran walked well and that his lower 
extremities were normal.  

A VA orthopedic examination in December 1998 showed that the 
left knee disability did not affect the veteran's occupation 
much except when extended walking (1/2 mile) was required.  
In addition, the examiner noted that the left knee disability 
did not affect the veteran's daily activities.  Range of 
motion testing of the left knee revealed hyperextension of -3 
to 0 degrees and flexion of 0 to 135 degrees.  There was no 
motor weakness.  Strength was 5/5.  There was positive knee 
pain in the lateral joint at 135 degrees of flexion.  The 
veteran denied flare-ups.  There was positive guarding at 135 
degrees.  The veteran had a normal tandem gait with no limp.  
There was no ankylosis or inflammatory arthritis.  The left 
knee was stable.  Lachman's test was negative.  The patella 
was hypermobile but stable.  There was no apprehension sign 
or quadriceps weakness.  There was positive mild joint line 
tenderness and positive mild patellar grind test.  X-ray was 
negative for fracture, dislocation or bony abnormalities.  
The diagnosis was mild patella/femoral syndrome with possible 
mild patellar chondromalacia.

Diagnostic Code 5260 provides for a 10 percent rating for 
flexion limited to 45 degrees, a 20 percent rating for 
flexion limited to 30 degrees, and a 30 percent rating for 
flexion limited to 15 degrees.

Diagnostic Code 5261 provides for a 10 percent rating for 
extension limited to 10 degrees, a 20 percent rating for 
extension limited to 15 degrees, a 30 percent rating for 
extension limited to 20 degrees, a 40 percent rating for 
extension limited to 30 degrees, and a 50 percent rating for 
extension limited to 45 degrees.  

Diagnostic Code 5257 provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  

Diagnostic Code 5258 provides for a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.

Although the veteran complained at the March 1993 VA general 
examination that his left knee had been unstable since 1985 
and the diagnosis was left knee instability with buckling, no 
objective evidence of buckling or instability was noted at 
either the March 1993 VA examination or the December 1998 VA 
orthopedic examination.  Moreover, there is no objective 
evidence of recurrent subluxation.  Therefore, the disability 
does not warrant even a 10 percent rating on the basis of 
instability or recurrent instability.

Although the veteran has complained of locking and pain in 
the left knee, there is no evidence that he has dislocated 
semilunar cartilage.  In addition, there was no locking noted 
at the December 1998 VA orthopedic examination, nor is there 
any other objective evidence of locking.  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5258.

The evidence shows that limitation of flexion to less than 
135 degrees has not been found.  This extent of limitation of 
flexion does not even justify the assignment of a 10 percent 
evaluation.

The evidence shows that extension of the left knee is -3 to 0 
degrees.  This indicates hyperextension rather than 
limitation of extension.  Since there is no limitation of 
extension, the disability does not warrant a higher 
evaluation under Diagnostic Code 5261.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
record reflects that there is no incoordination, weakness or 
excess fatigability.  Although the  December 1998 VA 
orthopedic examination showed that the veteran had positive 
knee pain in the lateral joint, this occurred at 135 degrees 
of flexion and the examiner described the disability as mild.  
Since the currently assigned evaluation of 10 percent 
contemplates limitation of flexion to 45 degrees, the Board 
must conclude that when all pertinent disability factors are 
considered, the disability does not warrant an evaluation in 
excess of 10 percent.

II.  Evaluation of Acne Vulgaris

The veteran contends that he has severe scars on his face and 
the skin itches, peels and chaps.  He claims that he must use 
lotion at least three times daily to prevent itching.  
According to the veteran, this condition is very 
uncomfortable and sometimes embarrassing.

The service medical records show that at the time of the 
September 1979 enlistment examination no acne was noted.  
During service he was treated for acne and was given 
antibiotics and creams for the condition.  He also underwent 
two dermabrasions during service.  

The March 1993 VA general examination showed that the veteran 
had acne pitting and scarring of the face.  There were no 
current active acne lesions.  The examiner noted that it was 
not disfiguring.  Dystrophic traces were noted.  The relevant 
diagnoses were acne scars and status post dermabrasions with 
no residuals.

At the hearing in October 1994, the veteran testified that he 
had chapping of the skin on his face which became severe 
during the winter months.

A VA dermatology examination in January 1998 showed that the 
veteran reported that he was using skin lotion for dryness of 
the skin on his face.  He had pruritus when the facial skin 
became dry.  His skin would tighten and become erythematous 
in the winter time or during cold weather.  The examiner 
noted multiple, small superficial scars on both cheeks, worse 
on the lateral aspects especially lateral to both eyes with 
mild erythema on both cheeks.  There were no active acne 
lesions.  The examiner noted that the skin was not tight.  
There was no ulceration, exfoliation, or crusting.  In 
addition, there were no systemic or nervous manifestations.  
The diagnoses were post dermabrasion facial scars with cold 
weather sensitivity and non-disfiguring scars.

Another VA dermatology examination in March 1999 showed that 
the veteran complained of erythema, tightness, and pruritus 
especially in the winter on his face.  The examination showed 
old scars.  There were no open lesions.  The skin was warm to 
the touch.  There was slight erythema.  Color photos were 
taken of the veteran's face.

Under Diagnostic Code 7800, disfiguring scars of the head, 
face or neck are considered noncompensably disabling if the 
disfigurement is slight or 10 percent disabling if the 
disfigurement is moderate. 

A 10 percent rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration or that they 
produce limitation of function of the affected body part.  38 
C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805. 

Under Diagnostic Codes 7806 and 7819, a 10 percent rating is 
assigned for benign skin growths with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent rating is assigned with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating is assigned with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where it is exceptionally repugnant.

Review of the record shows that, notwithstanding the 
veteran's contention that he believes the facial scars are 
disfiguring, the examiner at the VA general examination in 
March 1993 and the examiner at the VA dermatology examination 
in January 1998 both described the scars as not disfiguring.  
The Board has reviewed the photographs taken in connection 
with the March 1999 VA examination and found no evidence of 
more than slight disfigurement.  Therefore, the disability 
does not meet the criteria for a compensable evaluation under 
Diagnostic Code 7800.  The evidence demonstrates that the 
scars are not tender or painful, poorly nourished, subject to 
repeated ulceration or productive of functional impairment.  
Therefore, the scars are considered to be noncompensably 
disabling under all potentially applicable criteria.  
Additionally, a rating in excess of 10 percent is not 
warranted under Diagnostic Codes 7806 and 7819 since no 
active lesions have been found since the veteran's discharge 
from service.


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for acne 
vulgaris is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

